TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 29, 2015



                                         NO. 03-13-00493-CR


                             Gerald Christopher Zuliani, Appellant

                                                 v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
            REVERSED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment of conviction. Therefore, the Court reverses the trial court’s judgment of

conviction and renders judgment that Gerald Christopher Zuliani is not guilty of the offense of

theft, as charged in the indictment. Gerald Christopher Zuliani is discharged from all further

liability for such offense and charge.